Citation Nr: 1743019	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service-connection for chronic fatigue syndrome (claimed as Gulf War Syndrome).

3.  Entitlement to service-connection for memory loss (claimed as Gulf War Syndrome).

4.  Entitlement to service-connection for shin splints with muscle spasms.

5.  Entitlement to service-connection for asthma.

6.  Whether new and material evidence has been submitted to reopen a claim for service-connection for rheumatoid arthritis.

7.  Entitlement to a rating in excess of 10 percent prior to July 5, 2011 for lumbar spine degenerative disc disease, with radiculopathy to the hips.

8.  Entitlement to a rating in excess of 10 percent prior to July 5, 2011, for right knee degenerative joint disease.

9.  Entitlement to a rating in excess of 10 percent prior to July 5, 2011, for left knee degenerative joint disease.

10.  Entitlement to a rating in excess of 10 percent prior to July 5, 2011 for vascular loop near origin of left trigeminal nerve with hemifacial spasms and blepharospasm.

11.  Entitlement a rating in excess of 10 percent prior to March 22, 2011 for hiatal hernia with gastroesophageal reflux.

12.  Entitlement to a compensable rating for bilateral hearing loss.

13.  Entitlement to an effective date prior to September 13, 2013, for the establishment of J as the Veteran's spouse for the purposes of the dependency allowance.

14.  Entitlement to an effective date prior to September 13, 2013, for the establishment of R-J as the Veteran's stepchild for the purposes of the dependency allowance.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2015 decisions by the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii.   

The Veteran provided testimony at Decision Review Officer hearings in July 2010 and May 2016, and at a hearing before the undersigned in April 2017.  Transcripts of the hearings are associated with the claims file. 

A January 2012 rating decision granted the Veteran increased ratings for his lumbar spine, right knee, left knee and vascular loop disabilities, each increase effective from July 5, 2011.  This decision also granted the Veteran an increased rating for his hiatal hernia disability, effective from March 22, 2011.  In August 2016, the Veteran submitted a statement, dated in April 2016, emphasizing that he was not appealing the higher ratings assigned for his disabilities, that he was only appealing the effective dates of the higher ratings.  The Veteran has stated several times that he is satisfied with the higher ratings assigned.  At his April 2017 hearing the Veteran first asserted that the increased ratings for each of these disabilities should have been effective since the date of his notice of disagreement.  Then he asserted that each increased rating should be effective from the date of his claim for an increase (May 15, 2009).  Although the Veteran has indicated that the issues should be identified as claims for earlier effective dates for the higher ratings, the issues are more accurately described as increased rating claims for the period on appeal prior to the dates assigned for the increased ratings.  Consequently the increased rating issues listed on the cover page of this decision are worded to most accurately reflect these appeal issues.  Regardless of which way these issues are worded/identified, they reflect the remedy that the Veteran is seeking. 

In July 2016, the United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, which addresses musculoskeletal claims where pain on motion is involved, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint."  To the extent that the VA examinations of the lumbar spine and bilateral knee prior to July 5, 2011 did not meet the criteria for set forth in Correia, the Board finds that remand of these issues is not necessary.  This is because compliance is no longer possible to determine the Veteran's lumbar spine and bilateral knee ranges of motion, to include active and passive motion testing or weight-bearing and non-weight bearing, for the period prior to July 5, 2011.  

The issues of entitlement to service connection for tension headaches and asthma, and the issue of entitlement to a compensable rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his April 2017 hearing the Veteran's informed the Board that he wished to withdraw his appeals related to chronic fatigue syndrome, memory loss, shin splints and rheumatoid arthritis.

2.  Prior to July 5, 2011, the Veteran had thoracolumbar spine flexion with pain beginning at 60 degrees, and with flexion limited to 60 degrees on flare-ups.    

3.  Prior to July 5, 2011, the Veteran had no instability of the right knee, he had full extension of the right knee, and he had 110 degrees or more of flexion of the right knee.

4.  Prior to July 5, 2011, the Veteran had no instability of the left knee, he had full extension of the left knee, and he had 110 degrees or more of flexion of the left knee.

5.  Prior to July 5, 2011, the Veteran's hemifacial spasms and blepharospasm were controlled by Botox injections and he his symptoms were not the equivalent of severe incomplete paralysis of the trigeminal nerve.  

6.  Prior to March 22, 2011, the Veteran's hiatal hernia with gastrointestinal reflux did not cause considerable impairment to the Veteran's health.

7.  The Veteran divorced O on July 12, 2012, and married J on August 4, 2012, and he did not inform VA of these events until September 13, 2012, more than a year after his marriage to J.

8.  Prior to August 4, 2012, the Veteran reported to VA that R-J was his stepchild and requested that she be considered his dependent for VA benefits.  On August 4, 2012 the Veteran married R-J's mother, and R-J officially became the Veteran's stepchild.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service-connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service-connection for memory loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service-connection for shin splints with muscle spasms have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been submitted to reopen a claim for service-connection for rheumatoid arthritis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  Prior to July 5, 2011, the criteria for a 20 percent rating for lumbar spine degenerative disc disease, with radiculopathy to the hips were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5243-5242 (2016).

6.  Prior to July 5, 2011, the criteria for a rating in excess of 10 percent for right knee degenerative joint disease were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

7.  Prior to July 5, 2011, the criteria for a rating in excess of 10 percent for left knee degenerative joint disease were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

8.  Prior to July 5, 2011, the criteria for a rating in excess of 10 percent for vascular loop near origin of left trigeminal nerve with hemifacial spasms and blepharospasm were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305 (2016).

9.  Prior to March 22, 2011, the criteria for a rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

10.  The criteria for an effective date prior to September 13, 2013, for the recognition of J as the Veteran's spouse is not warranted.  38 U.S.C.A. §§ 5110, 5112(b)(2) (West 2014); 38 C.F.R. §§ 3.401(b), 3.501(d) (2016).
11.  The criteria for an effective date of August 4, 2012 for the recognition of R-J as a dependent stepchild of the Veteran have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.57, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In April 2017, the Veteran appeared before the undersigned at a hearing and requested withdrawal of his chronic fatigue syndrome, memory loss, shin splints and rheumatoid arthritis appeals.  Accordingly, the Board does not have jurisdiction to review these particular appeals, and they are dismissed.

II.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), Tricare records, and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony in support of his claims on three occasions.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Lumbar Spine

A January 2012 rating decision granted the Veteran an increased rating of 20 percent for lumbar spine disability, effective from July 5, 2011.  The Veteran stated that he is satisfied with the 20 percent rating but he has appealed the denial of a 20 percent rating prior to that date.  At his April 2017 hearing the Veteran asserted that he is entitled to an increased rating of 20 percent for his lumbar spine disability since he submitted his claim for an increased rating (May 15, 2009).  Accordingly, the Board must consider whether the Veteran is entitled to a rating in excess of 10 percent for his lumbar spine disability prior to July 5, 2011.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

The Board finds that the Veteran has met the criteria for a 20 percent rating for his lumbar spine disability since May 15, 2009.  VA examination in July 2009 indicates that the Veteran had 70 degrees of forward flexion with pain at 60 degrees.  Furthermore, the examiner estimated that the Veteran would have an additional loss of 10 degrees of flexion during flare-ups.  This indicates that prior to July 5, 2011 the Veteran at times had limitation of motion of the lumbar spine to 60 degrees.  When lumbar spine flexion is limited to 60 degrees the criteria of a 20 percent rating are met.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board notes that prior to July 5, 2009 the evidence of record has not shown that the Veteran's lumbar spine forward flexion was limited to 30 degrees or less; or that the Veteran had ankylosis of the entire thoracolumbar spine.  Repetition did not result in any change in motion due to pain, fatigue, weakness, lack of endurance or incoordination in the lumbar spine.  Consequently, he is not entitled to a rating in excess of 20 percent prior to July 5, 2011 based on limitation of motion even when Deluca factors are taken into consideration.  

The July 2009 examination report indicated that the Veteran missed 14 days of work in the past 12 months.  Even if this is interpreted to mean that the Veteran had 14 days of incapacitation in the past 12 months, the criteria for a rating in excess of 20 percent were not met prior to July 5, 2011.  A 20 percent rating based on incapacitating episodes requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Accordingly, a 20 percent rating, but no higher, is warranted for lumbar spine degenerative disc disease, with radiculopathy to the hips, prior to July 5, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

IV.  Right and Left Knee

The May 2010 rating decision on appeal granted the Veteran an increased rating of 10 percent for the right knee and an increased rating of 10 percent for the left knee, based on limitation of flexion.  The 10 percent ratings were made effective from May 15, 2009.  The Veteran appealed asserting that he was entitled to higher ratings for each of his knees.  A January 2012 rating decision granted the Veteran an increased rating of 40 percent for his right knee disability, and an increased rating of 30 percent for his left knee disability, both effective from July 5, 2011.  The Veteran stated that he was satisfied with the ratings assigned to his knees, but he appealed the denial of higher ratings prior to that date.  At his April 2017 hearing the Veteran asserted that he is entitled to a 40 percent for his right knee disability, and a 30 percent for his left knee disability, since he submitted his claim for an increased rating (May 15, 2009).  Accordingly, the Board must consider whether the Veteran is entitled to ratings in excess of 10 percent for his right and left knee disabilities prior to July 5, 2011.

Under DC 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating. 

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is warranted.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to more than 20 degrees warrants higher still ratings. 

On VA examination in July 2009 the Veteran reported constant pain and daily flare-ups.  The left knee had full extension (to zero degrees) and 120 degrees of flexion, with pain at 110 degrees.  There was no further limitation, but he had pain with repeated efforts with regard to limitation in range or joint function following three repetitions.  There was no additional change due to pain, fatigue, weakness, lack of endurance or incoordination in the left knee.  The right knee had full extension and 120 degrees of flexion, with pain at 110 degrees.  There was no further limitation.  The Veteran had a normal gait.  The examiner estimated that the Veteran had an estimated additional loss of 10 degrees of flexion for each knee during flare-ups.  The Veteran had no instability of either knee.  

Prior to July 5 2011, each of the Veteran's knees is assigned a 10 percent rating under DC 5010 based on his having arthritis of the knee joints and a noncompensable amount of limitation of motion of each knee.  The evidence prior to July 5, 2011 does not indicate that the Veteran met the criteria for a rating in excess of 10 percent for either knee under any appropriate diagnostic code.  He is not entitled to a 20 percent rating for either knee under DC 5260, the code for limitation of flexion of the knee because he has not been shown to have flexion limited to 30 degrees or less in either knee.  VA examination in July 2009 revealed that the Veteran had 120 degrees of flexion in each knee.  He was noted to have pain on motion at 110 degrees of flexion in each knee.  The examiner estimated that the Veteran would have an additional 10 degree reduction in flexion during flare-ups.  There was no additional limitation of flexion with repetitive testing.  Even with consideration of DeLuca factors, including flare-ups, the Veteran did not have flexion limited to 30 degrees or less in either knee.  Prior to July 5, 2011, the Veteran's limitation of motion in each knee was fully contemplated by the 10 percent rating for limitation of flexion.

The Veteran is not entitled to a separate compensable rating based on DC 5261 prior to July 5, 2011.  The July 2009 VA examination revealed that the Veteran had full extension of the both knees, with no limitation of extension after repetitive motion testing. 

The criteria for disabilities of the knee and leg also provide for ratings based on other impairment of the knee.  In particular, DC 5257 rates based on recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.

The July 2009 VA examiner stated that the Veteran did not have instability of either knee.  Accordingly, the Veteran was not entitled to a separate 10 percent rating under DC 5257 for slight instability of either knee.    

A review of the evidence dated prior to July 5, 2011 does not show that the Veteran met the criteria for a rating in excess of 10 percent, or for a separate compensable rating, under any appropriate diagnostic code.  Accordingly, a rating in excess of 10 percent is not warranted for either the right knee or the left knee at any time prior to July 5, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

V.  Vascular Loop

A November 2004 rating decision granted the Veteran service connection and a noncompensable rating for vascular loop near origin of the left trigeminal nerve, with left hemifacial spasms and blepharospasm.  The Veteran's claim for an increased rating was received on May 15, 2009.  A January 2012 rating decision granted the Veteran a 10 percent rating from May 1, 2004 and a 30 percent rating from July 5, 2011.  The Veteran maintains that he is entitled to a 30 percent rating back to his May 15, 2009 date of claim.  The Board notes that although the RO granted the Veteran the 10 percent rating back to May 1, 2004, the Board can potentially only award an increased rating as far back as one year prior to the May 15, 2009 receipt of claim.  

The RO assigned the 10 percent rating that was in effect prior to July 5, 2011 under 38 C.F.R. § 4.124a, Diagnostic Codes 8399-8305.  A hyphenated diagnostic code reflects a rating by analogy.  38 C.F.R. §§ 4.20 and 4.27. 

Paralysis of the 5th (trigeminal) cranial nerve is rated on the basis of the relative degree of sensory manifestations.  A 10 percent rating is provided when paralysis is incomplete and moderate, a 30 percent rating when it is incomplete and severe, and a 50 percent rating when it is complete.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

Regulations provide that the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type pictured for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for the mild, or, at most, moderate degree.  38 C.F.R. § 4.124a, Note. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that assigned for moderate incomplete paralysis.  38 C.F.R. § 4.123. 

On VA examination in March 2005 the Veteran reported developing bilateral intermittent blepharospasm during service.  The Veteran noted that he received Botox injections every two months to control the blepharospasm.  He stated that the blepharospasm were thought to be due to a cranial vascular malformation.  The Veteran mentioned twitching of his left eyelid.  Examination revealed both eyelids in good position and without spasm or myokemia.  The examiner's impressions included history of blepharospasm of both eyes, more on the left, and associated hemifacial spasm.  

A March 2009 Tricare record notes that the Veteran had no facial asymmetry or spasm.

When examined by VA in July 2009 the Veteran reported he had been treated for chronic blepharospasm with Botox injections into the left eyelid since 1996.  Neurological examination was noted to be grossly intact, with no focal deficits.  No facial spasms were observed and there was no visible blepharospasm during the examination.  

At his July 2010 DRO hearing the Veteran reported that he got Botox injections through Tricare.  

The January 2012 rating decision granted the Veteran a 30 percent rating based on a July 5, 2011 VA examination report that noted that the Veteran's was having weekly flares of facial spasms, lasting for two days at a time.  

Here, the evidence prior to July 5, 2011 does not demonstrate such symptoms.  The VA examinations and the outpatient treatment records prior to July 5, 2011 confirm that the Veteran received continuous Botox treatment for his disability.  However, none of these records noted that any spasms were observed while the Veteran was at the medical facilities.  

The Board finds that prior to July 5, 2011, the symptoms of his motor and sensory impairments were adequately contemplated by the assigned 10 percent disability rating for moderate incomplete paralysis of the fifth (trigeminal) cranial nerve.  

Prior to July 5, 2011, the next higher, 30 percent rating was not warranted.  The evidence of record did not demonstrate neurological impairment or sensory deficits indicative of severe incomplete paralysis.  There were no reports of any sensory deficits, any muscle atrophy or any pain due to the Veteran's vascular loop disability.  Prior to July 5, 2011, the VA examiners and medical treatment providers documented the Veteran's reports of spasms (neurological impairment), however, there were no findings of severe incomplete paralysis.  Accordingly, a rating in excess of 10 percent prior to July 5, 2011 for vascular loop near origin of left trigeminal nerve with hemifacial spasms and blepharospasm is not warranted.  See Hart.

VI.  Hiatal Hernia

A November 2004 rating decision granted the Veteran service connection and a noncompensable rating for hiatal hernia with gastroesophageal reflux.  The Veteran's claim for an increased rating was received on May 15, 2009.  A January 2012 rating decision granted the Veteran a 10 percent rating from May 1, 2004 and a 30 percent rating from March 22, 2011.  The Veteran maintains that he is entitled to a 30 percent rating back to his May 15, 2009 date of claim.  The Board notes that although the RO granted the Veteran a 10 percent rating for the hiatal hernia disability back to May 1, 2004, the Board can potentially only award an increased rating as far back as one year prior to the May 15, 2009 receipt of claim.  

The Veteran's hiatal hernia with gastroesophageal reflux disability is rated pursuant to DC 7346, hiatal hernia, which provides a 10 percent rating when there is evidence of persistently recurrent epigastric distress manifested by two or more of the following symptoms (adding the qualifier that they be symptoms of "less severity"): dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 30 percent evaluation is assigned when those symptoms cause epigastric distress and are productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

A March 2009 Tricare record states that the Veteran had no gastrointestinal symptoms and no gastrointestinal upset when taking aspirin.  It noted that the Veteran had taken medication for GERD in the past.  

On VA examination in July 2009 the Veteran reported that he had a sour taste in his throat a few times a week, but that most of his symptoms were controlled by medication.  He stated that his condition occasionally woke him up at night.  The Veteran denied nausea, vomiting, dysphagia, hematemesis and melena.  The Veteran's general state of health was good, he did not have anemia, his nutrition was normal and he had not had any loss of weight.  The diagnosis was small hiatal hernia with mild gastroesophageal reflux.  

An April 2010 Tricare treatment record states that the Veteran had no gastrointestinal symptoms. 

In a June 2010 letter, the Veteran's spouse stated that the Veteran's GERD symptoms combined with arm and shoulder pain, were so severe and frequent that doctors often thought the Veteran had a heart disorder.  She reported that the Veteran had difficulty swallowing and that the condition often caused him nausea, vomiting, uncontrollable hiccups and sleeping problems.  She stated that the Veteran's medications only provided temporary relief, if any.  

At the July 2010 DRO hearing the Veteran reported that his hiatal hernia caused him nausea and that it has caused him to throw up.

The Board has considered the spouse's assertions that the Veteran has arm/shoulder pain, difficulty swallowing, uncontrollable hiccups, a sleeping disorder and other symptoms due to his service-connected hiatal hernia and gastroesophageal reflux.  However, the Board finds that the spouse's assertions are of little probative value.  There is no indication that she has the expertise to opine on the cause of the alleged symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Furthermore, none of the Veteran's treatment records or examination reports indicate that the Veteran had any such symptoms due to his hiatal hernia with gastroesophageal reflux disability prior to March 22, 2011.

The Board recognizes that the Veteran reported that he had nausea and vomiting prior to March 22, 2011.  Regardless, the record indicates that he did not meet the criteria for a rating in excess of 10 percent prior to that date.  The medical records prior to March 22, 2011 do not indicate that the Veteran's hiatal hernia with gastroesophageal reflux disability were productive of considerable impairment of health, the requirement for a 30 percent rating.  As noted above, the July 2009 VA examiner stated that the Veteran's health was good and March 2009 and April 2010 treatment records noted that the Veteran had no gastrointestinal symptoms.  Accordingly, a rating in excess of 10 percent prior to March 22, 2011 for hiatal hernia with gastroesophageal reflux is not warranted.  See Hart.

VII.  Dependent Spouse

VA began paying the Veteran increased compensation based on dependency entitlement with the addition of his spouse, O, effective June 1, 2009.  On September 13, 2013, the Veteran notified VA that he was currently married to J.  Prior to that date the Veteran had not notified VA that he had ended his marriage to O.  The Veteran subsequently informed VA that he divorced O on July 12, 2012.  The RO removed O from the Veteran's compensation award as a dependent effective August 1, 2012, resulting in an overpayment.

The RO then added J to the Veteran's compensation award as a dependent effective September 13, 2013, the date that the Veteran informed VA of his marriage to J.  The Veteran asserts that he is entitled to an effective date of August 4, 2012, the date he actually married J.     

The Veteran stated that he reported his current marriage to the U.S. Air Force Personnel Officer who enrolled J in DEERS (Defense Enrollment Eligibility Reporting System).  He reported that J was issued a military dependent I.D. card and he was told that the DEERS system would populate the VA and other systems to reflect his August 4, 2012 marriage to J.  The Veteran stated that the U. S. Air Force Personnel Officer at Yokota Air Base, Japan scanned a certified copy of his marriage certificate into DEERS and assured him that all systems would reflect his marriage, including for the purpose of all VA Compensation and Pension entitlements effective from August 4, 2012.  He testified at his April 2017 hearing that he was working at a Department of Defense (DOD) facility at a military installation in Japan at that time and that he was unaware of any VA office in Japan.  

Awards of additional compensation payable to a veteran for a dependent will be effective on the latest of the following dates:  1) The date of the claim for the additional compensation.  The date of the claim is defined as the date of the veteran's marriage, if the evidence of the marriage is received within one year of the marriage; otherwise the date notice is received of the dependent's existence, if evidence is received within one year of the VA's request for evidence showing the marriage has occurred.  2) The date dependency arises.  3) The effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  4) The date of commencement of the veteran's award.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

The Board recognizes the Veteran's contention that he felt informing the Defense Department was akin to informing VA.  However, the law (38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401) requires actual receipt of notice, and such is not substantiated in the claims file. 

The law does not require the Department of Defense to notify the VA of a retiree's divorce and remarriage, and there is no indication in the Veteran's claims file that the agency responsible for paying the Veteran's retirement benefits contacted the VA other than to confirm the amount of the Veteran's payments.   

Similarly, the law does not give any weight to wrongful advice provided by individual government employees.  "Erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 356, 359 (1995). 

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, as a recipient of VA benefits, the Veteran has the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.

In this case notice of the Veteran's marriage was first received on September 13, 2013, more than a year after his marriage to J on August 4, 2012.  Consequently, an effective date prior to September 13, 2013, for adding the Veteran's wife, J, as the Veteran's spousal dependent for purposes of receiving a VA dependency allowance is not warranted.  See 38 C.F.R. § 3.401(b).

VIII.  Dependent Child

The Veteran began receiving additional compensation benefits based on R-J being his dependent child, effective from June 2009.  In March 2012 the RO wrote to the Veteran that it had erroneously added minor child R-J to his award.  The RO stated that R-J did not meet the VA criteria for being an adoptive child of the Veteran.  The Veteran's compensation benefits were reduced effective May 1, 2013, based on the removal of R-J as a dependent child.  The RO determined that the award of dependency benefits paid to the Veteran for R-J up until May 1, 2013, was a result of VA administrative error and an overpayment was not created.

In April 2015 the RO determined that R-J now met the criteria to be a stepchild of the Veteran and awarded the Veteran additional dependency benefits effective from September 13, 2013.  The Veteran has appealed the effective date assigned.  He reports that he has been R-J's legal guardian since October 2005.   He asserts that in California the awarding of guardianship is the equivalent of his having adopted R-J.  He also has asserted that R-J is, and has been, his stepchild, which also meets the criteria for child dependency benefits.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to additional compensation for each dependent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).  The effective date for additional compensation for a dependent is the latest of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  

The Board notes that originally the RO awarded the Veteran dependency benefit for R-J on the basis that the RO considered her to be his adoptive child.  As noted above, the RO later determined that this was not the case and ended the dependency benefits based on R-J not being an adopted minor child of the Veteran.  

Unlike the situation above where the Veteran did not report his marriage to J until September 13, 2013, the Veteran did report that R-J was his stepchild prior to September 13, 2013.  Documents from the Veteran from July 2010 onward show that the Veteran has been claiming that R-J is his stepchild.  The Board considers that a claim for dependency based on stepchild status was pending as of August 4, 2012, the date that the Veteran married the R-J's mother.  As of August 4, 2012, R-J was officially the stepchild of the Veteran.  Accordingly, an earlier effective date of August 4, 2012 for the establishment of R-J as the Veteran's stepchild for purposes of dependency allowance is warranted.  

The Board has considered the Veteran's assertions that he is entitled to an effective date prior to August 4, 2012 based on his having been awarded full guardianship of R-J by the Superior Court of California.  In a letter dated September 13, 2013 the Veteran reported that he was told by the Superior Court that R-J is his legal dependent and that he did not have to adopt her in order to establish a VA dependency for her.  However, the Board must follow the VA laws and regulations, which do not provide for dependency allowance solely based on full guardianship.  Additionally the Board points out that the Veteran was already awarded dependency compensation benefits for R-J for the period from June 1, 2009 to May 1, 2013 and those benefits were not recouped by VA.  Consequently provision of an effective date prior to that August 4, 2012 would not result in any additional benefit to the Veteran.  




ORDER

The appeal of entitlement to service-connection for chronic fatigue syndrome is dismissed.

The appeal of entitlement to service-connection for memory loss is dismissed.

The appeal of entitlement to service-connection for shin splints with muscle spasms is dismissed.

The appeal of whether new and material evidence has been submitted to reopen a claim for service-connection for rheumatoid arthritis is dismissed.

A 20 percent rating for lumbar spine degenerative disc disease, with radiculopathy to the hips, is granted from May 15, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to July 5, 2011, for right knee degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent prior to July 5, 2011, for left knee degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent prior to July 5, 2011, for vascular loop near origin of left trigeminal nerve with hemifacial spasms and blepharospasm is denied.

Entitlement a rating in excess of 10 percent prior to March 22, 2011, for hiatal hernia with gastroesophageal reflux is denied.

An effective date prior to September 13, 2013, for adding the Veteran's wife, J, as the Veteran's spousal dependent for purposes of VA dependency allowance is denied.

An earlier effective date of August 4, 2012 is granted for the establishment of R-J as the Veteran's stepchild, for purposes of VA dependency allowance, subject to the law and regulations governing the award of monetary benefits. 


REMAND

In June 2010, the Veteran filed a timely notice of disagreement with all the issues denied by the May 2010 rating decision.  This included a denial of service connection for tension headaches.  The AOJ has not issued a statement of the case regarding this particular claim.  The Board notes that the current lack of a statement of the case regarding these claims is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the claim for entitlement to service connection for tension headaches must be remanded for issuance of a statement of the case.

The Veteran maintains that he first developed asthma during service and that his current asthma is due to service.  The Veteran's Tricare records include several diagnoses of asthma.  A November 2012 Tricare record notes that the Veteran's asthma was a long standing problem.  Given the above the Veteran must be provided a VA examination in order to determine if the Veteran experiences an asthma disability that is related to service.  

The Veteran was provided a VA fee basis hearing examination in July 2011.  A Tricare record in December 2012 notes that the Veteran reported that his hearing is getting worse.  Although the Tricare records indicate that the Veteran was provided an audiological examination in December 2012 there is no indication that speech recognition testing was accomplished.  The Veteran's rating for bilateral hearing loss may not be calculated based on the December 2012 Tricare records.  Since the most recent audiological examination that is valid for determining the Veteran's rating for bilateral hearing loss was in July 2011 and because the Veteran has reported that his hearing has worsened since that time, a new VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss must be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and Tricare records.  All records/responses received must be associated with the electronic claims file.  

2.  When the above action has been accomplished, afford the Veteran an appropriate VA examination to determine any and all lung disability present.  The claims file must be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed lung disorder, including the claimed asthma disability, is related to the Veteran's period of service.

3.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

4.  Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for tension headaches.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

5.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate all matters in appellate status.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


